Citation Nr: 0618974	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and October 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his March 2005 Substantive Appeal.  He withdrew 
his request in October 2005.  See 38 C.F.R. § 20.702(e) 
(2005).  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or finding 
referable to hearing problems or tinnitus during service or 
for many years thereafter.  

2.  Neither the currently demonstrated bilateral hearing 
loss, nor any tinnitus is shown to be due noise exposure or 
other event or incident of the veteran's period of active 
service.  



CONCLUSION OF LAW

1.  The veteran's disability manifested by a bilateral 
hearing loss is not due to disease or injury that was 
incurred in or aggravated by active service; nor may a 
sensorineural hearing loss be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  The veteran is not shown to have a disability manifested 
by tinnitus that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
August 2004 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including such organic neurological 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the threshold at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board observes that the Court has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such the veteran's lay 
contentions as to the continuity of symptomatology of 
tinnitus represent competent evidence.  

The Board has reviewed the veteran's service medical records 
and observes that the whispered voice hearing tests from the 
veteran's undated pre-induction examination and his September 
1951 separation exam showed bilateral hearing of 15 out of 
15.  No pure tone audiological testing was performed, 
however, as is required to determine disability for impaired 
hearing.  38 C.F.R. § 3.385.  

Subsequent to service, an audiological test from February 
2000 showed pure tone thresholds at or above 40 decibels at 
the 4000 Hertz level in both ears, which signifies a 
bilateral hearing loss disability under 38 C.F.R. § 3.385.  
Subsequent evaluations performed in April 2001 and February 
2002 confirmed a bilateral hearing loss disability.  

In a March 2004 private medical opinion, the examiner stated 
test results showed the veteran suffered from mild hearing 
loss in the lower frequencies through 2000 Hertz, then 
sloping sharply to severe, high frequency sensorineural 
hearing loss.  

The examiner noted the veteran had some allergies, but no 
other conditions that would affect his hearing.  The examiner 
opined that the hearing loss and tinnitus "could have been 
the result of the veteran's exposure to loud noise from large 
armaments in the Army while serving in Korea."  

In August 2004, the veteran underwent a VA audio examination 
with an examiner who reviewed his claim file.  During the 
examination, the veteran reported that from 1949 to 1950, he 
was exposed to significant artillery noise during testing and 
training.  He also reported exposure to front line artillery 
while serving in the Signal Corps in Korea.  

The veteran stated that he first noticed his hearing and 
tinnitus difficulties approximately 3 to 5 years earlier.  
Bilateral hearing loss was confirmed by audilogical testing.  
However, the examiner found that it was "less likely than 
not" that the veteran incurred the hearing loss during 
service.  

Rather, the examiner found the pattern of auditory worsening 
between 2000 and 2004 to be "consistent with a more recent 
cause of the veteran's hearing loss and tinnitus."   

In this case, as indicated, there exists competent evidence 
for and against the veteran's claim.  It is therefore the 
responsibility of the Board to weigh this evidence so as to 
reach a determination on the veteran's claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the August 
2004 VA examination report to have greater probative value 
than the medical opinion offered in March 2004.  See Owens v. 
Brown, 7 Vet. App. at 433.  

The March 2004 medical statement is of limited probative 
value in deciding this matter because it gives no indication 
that it was based on a review of the claims file or the 
service medical records.  See Miller v. West, 11 Vet. App. at 
348; Gabrielson v. Brown, 7 Vet. App. at 40.  

Further, the statement that "his hearing loss and tinnitus 
could be the result of loud noise exposure from large 
armaments in the army while serving on active duty in Korea" 
is speculative at best.  See Bostain at 127-28.   

By contrast, the August 2004 VA opinion was based on a claims 
file review.  After reviewing the file, the VA examiner 
determined without equivocation that the veteran less likely 
than not incurred bilateral hearing loss during military 
service.  In this regard, the Board notes the veteran's first 
complaint of bilateral hearing loss on record was in February 
2000, some forty-nine years after service.  

With regards to tinnitus, the Board is aware that the veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles at 374-75.  However, the veteran 
has not done that in this case.  He reported the tinnitus 
beginning only 3-5 years before the August 2004 VA 
examination.  As such, he has not presented evidence of a 
continuity of symptomatology since service.  

Thus, the Board finds the preponderance of the evidence is 
against the veteran's claims of bilateral hearing loss and 
tinnitus.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


